Title: Thomas Jefferson to Benjamin Morgan, 3 January 1810
From: Jefferson, Thomas
To: Morgan, Benjamin


            
              
                Sir
                Monticello. 
                     Jan. 3. 1810.
              
               
		  I have a matter of business of some moment at New Orleans, & not having any mercantile acquaintance there, I venture on the slight
                     
                     
                     
                     
                     
                     
                     
                      correspondence we have had, but still more on the knolege of your character, to ask your aid in the transaction of it. the case is this.
			 
		  a mr John Peyton of this state & neighborhood died last year in New Orleans, intestate, & having considerable sums of money due to him there. Robert Peyton, 
                  late of the army, his younger brother, took out administration there, & Craven Peyton, the elder brother took it here, as you will see by the certificate inclosed. they
			 act therefore as joint administrators, & themselves & a mrs Logwood their only sister, are the next of kin to the deceased and his only distributees.
			 Robert Peyton has put for collection, into the hands of mr Duncan, an attorney of that place, and the security for his faithful administration, an inventory of credits due to his intestate with the documents supporting them. on a partition the particular
			 credits extended in that inventory (except the one of 300.D. in R. Peyton’s hands) are allotted to Craven Peyton, & by him assigned to me; & the joint order of the administrators 
                     and of Logwood the 3d distributee now inclosed, is given to authorize my reciept of them. this order, amounting to 2417.D. with mine in your favor subjoined to it, will be sufficient vouchers for mr Duncan’s paiment of the monies to you; & it is for their remittance here that I ask your aid.
			 I have supposed that your connections in business in Philadelphia might perhaps enable you to convert money in New Orleans into money in Philadelphia, so as to avoid the risk of a remittance of the cash itself through so perilous a route, or to send it in form of a post-note of your bank on some bank of Philadelphia, Baltimore, or of Virginia. may I then count so far on your kindness, as to hope you will recieve & remit these monies to me, in such sums as may suit your convenience: and that you will further, be so good as to excuse the liberty I take, in consideration of my being without other means of having
			 it done. I pray you to be assured of my great esteem & respect.
              
                Th:
                Jefferson
            
            
              P.S. an error was inadvertently committed in writing the Christian name of George instead of Benjamin Morgan in the order for paiment which is corrected by erasure as may be seen & which 
                        therefore I thought proper to note here  
              
                
                        Th: Jefferson
              
            
          